IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

ERNEST SENDOYA,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-4106

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed May 17, 2017.

An appeal from the Circuit Court for Suwannee County.
Paul S. Bryan, Judge.

Ernest Sendoya, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., WINOKUR and M.K. THOMAS, JJ., CONCUR.